Case 3:16-cr-00440-WHA Document 170-9 Filed 03/03/20 Page 1 of 2




             Exhibit I
Case 3:16-cr-00440-WHA Document 170-9 Filed 03/03/20 Page 2 of 2




                                           U.S. v.   Nilailin
                                         cR-16-0440-WIIA

                                    Videos Clips from Computer
                                  of Olesander Ieremenko
                                                         @x 66f
                                    Cn{014096 and yNO 14097)




                 \
                                         DG{IBITI
                               to GOVERNMENT,S TRIAL BRIEF
